DETAILED ACTION
This is the first office action regarding application number 15/945,321, filed April 4, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Abstract
The abstract of the disclosure is objected to because of the following informality: a typographical error in line 4, "form node to node" should be corrected as "from node to node". Correction is required. See MPEP § 608.01(b).

Drawings
The drawings are objected to because of the following informalities:
Figure 3, element 310: the decision box should indicate “depth level” instead of “level”. Appropriate correction is required.
Figure 3, element 310: the arrows from the decision box are not labeled with “YES” and “NO” to correctly label the two decision paths. Appropriate correction is required.
Figure 5: this figure fails to show the clustering refining process described in paragraph [0033]: “a cluster refining step is performed (perhaps multiple times), as shown in FIG.5, in which the coarse clusters are each clustered using agglomerative 
Figure 5: the significance of the “ASOS” element in the lower left corner is not clear. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
General: use consistent terminology “temporal sequence data” vs. “temporal data sequence”. Appropriate correction is required.
Paragraph [0009], line 1: a typographical error; “discreet entities” should be corrected as “discrete entities”. Appropriate correction is required.
Paragraph [0010], line 3: a typographical error; “discreet entity” should be corrected as “discrete entity”. Appropriate correction is required.
Paragraph [0033]: this paragraph fails to completely describe the elements shown in Figure 5. Appropriate correction is required. In particular, the following informalities are noted:
the significance of symbol string “βαααβαββααββααββα…”, and the meaning of symbols α and β;
the differences between the two sets of paths shown in the sub-figure drawings, one represented by a solid line, and one represented by a dotted line;
the meaning of the elements p1, p2, p3, p4 within the state probability vector p, and the mapping of the elements with respect to other elements/sub-figures shown in the figure;
the relationship of the state probability vector p
the meaning of the elements π11, π12, … within the state transition matrix π with respect to other elements/sub-figures shown in the figure, the significance of the subscripts attached to the respective elements, and the mapping of the respective elements with respect to other elements/sub-figures shown in the figure;
the relationship of the state transition matrix π with the other elements/sub-figures shown in the figure;
the meaning of the “depth” values shown under each sub-figure.
Paragraph [0036], line 5: “system 100” should be corrected as “DTN System 100” to match the corresponding labeled element shown in Figure 1. Appropriate correction is required.
Paragraph [0036]: this paragraph fails to describe element 112 from Figure 1 (Dynamic Trail Network). Appropriate correction is required.
Paragraph [0037], lines 5-6: missing element/reference characters for the following structures in Figure 2: “context partitioning 202”; “gap identification 204”; “missing data and error identification 206”, and “interpolation 208”. Appropriate correction is required.
Paragraph [0038], line 3: remove the semi-colon in the middle of the phrase “to which the temporal sequence data pertains”. Appropriate correction is required.
Paragraph [0039]: last sentence is missing a period punctuation mark (.). Appropriate correction is required.
Paragraph [0049]: this paragraph fails to describe the significance of the arrow line from element 404 to element 402 shown in Figure 4. Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informality: a typographical error in line 1; “they detected anomaly” should be corrected as “the detected anomaly”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, 
Claim 6 recites the limitation "the values taken on by the variables" in line 6.  There is insufficient antecedent basis for this limitation in the claim, since there is no mention of “values” prior in Claim 6 or in Claim 1. For the purposes of examination, this claim limitation will be interpreted as “values taken on by the variables”.
Claim 6 recites the limitation "the rules" in line 7.  There is insufficient antecedent basis for this limitation in the claim, since there is no mention of “rules” prior in Claim 6 or in Claim 1. For the purposes of examination, this claim limitation will be interpreted as “rules”.
Regarding Claim 10,
The system of claim 7 or the temporal discontinuity may be detected using a comparison against a coefficient of variation." renders the claim indefinite because it is unclear whether the limitation(s) following the “or” and “may be detected” phrases are part of the claimed invention. See MPEP § 2173.05(d). The term “or” imparts the notion that the remainder of the claim after the “or” is not a disclosed limitation, while the “may be” term is indefinite language that questions whether the remainder of the claim limitation is an exemplary or required limitation. For the purposes of examination, Claim 7 will be interpreted as “The system of claim 7 [wherein] the temporal discontinuity [is] detected using a comparison against a coefficient of variation.”.
Regarding Claims 12 and 14, 
Claims 12 and 14 recite the limitation "the temporal data sequence" in (Claim 12, line 5; and Claim 14, line 3). There is insufficient antecedent basis for this limitation in either claim, since there is no mention of “temporal data sequence” prior in Claim 12 or in Claim 1. For the purposes of examination, this claim limitation in both claims will be interpreted as “the temporal sequence data”.
Regarding Claim 15, 
Claim 15 recites the limitation "the nearest match" in line 2. There is insufficient antecedent basis for this limitation in the claim, since there is no mention of “a nearest match” prior in Claim 15 or in Claim 14. For the purposes of examination, this claim limitation will be interpreted as “a nearest match”.
Regarding Claim 19, 
Claim 19 recites the limitation "the context-related group" in line 3.  There is insufficient antecedent basis for this limitation in the claim, since there is no mention of “a context-related group” prior in Claim 19 or in Claim 18. For the purposes of examination, this claim limitation will be interpreted as “a context-related group”.
Regarding Claim 20, 
the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim, since there is no mention of “a group” prior in Claim 18 or in Claim 1. For the purposes of examination, this claim limitation will be interpreted as “a group”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 5, 
Claim 5 recites the claim limitations “a. determining that the depth of the network is not optimal; and b. rebuilding the network with a higher depth” in lines 2-3.  However, paragraph [0048] in the specification states “If it is determined, at 310, that the level was not optimal, the level may be increased at 312, preferably by 1, and new networks may be generated at 302”. The phrase “new networks may be generated” imparts the notion that the existing rebuilding the network with a higher depth”, which imparts the notion that parts of the existing network (including existing nodes, existing trail segments, and existing probabilities) will remain intact and re-usable, with only “newer” trail segments and their corresponding probabilities added to the existing network to increase the depth of the network. Hence, the two phrases are not functionally equivalent, nor are they subsets of each other. While it is possible that one skilled in the relevant art would be able to either rebuild the network with a higher depth or create a new network with a higher depth, it is unclear which functionality is actually being claimed in the claimed invention, as both are distinct concepts. Since the specification only mentions the concept of “creating a new network” and not “rebuilding a network”, the claim limitation of “rebuilding the network” fails to find equivalent correlation and support in the specification, and hence fails to comply with the written description requirement.
Regarding Claims 14 and Claims 15,
Claim 14 recites the claim limitation “wherein the software further comprises an interpolation component, interpolation component inferring values for missing data within the [temporal sequence data].” Claim 15 recites the claim limitation “wherein the inferences used in the interpolation are based on the prior activity of a moving entity or on [a nearest match], given a particular context.” Paragraph [0041] in the specification discusses an interpolation component, but the text in the paragraph is just a rephrasing of the claim language found in Claims 14 and 15. A rephrasing of the claim language in the specification is not sufficient description to satisfy the written description requirement. Looking at the drawings for additional guidance, Figure 2 only shows the interpolation component 208 as a box with no added description, and the interpolation component is not described in any other figures. The only other place where inferencing is mentioned in the disclosure is in paragraph [0015] The present invention is a process for converting temporal sequence data into a DTN that can be used to analyze and compare different data sets and different sub-groups within one or more DTNs. The new method is sensitive to context and because of that, it offers methods for inferring missing or incorrect data…”). From this paragraph, it is clear from the specification that the missing data and error identification component (described in paragraph [0040] as a component that identifies missing data and erroneous data) is a separate component from the interpolation component (described in paragraph [0041] as a component that performs inferences on the missing data and erroneous data), with the interpolation component relying on the aforementioned methods in paragraph [0015] to make the inferences. Other than broadly stating that expert knowledge can indicate that certain sequences are required and can be used to fill in a missing temporal location (see paragraph [0026]), the specification fails to provide a sufficient discussion of those inferencing methods offered in paragraph [0015], and also fails to discuss how to make such inferences “based on the prior activity of a moving entity or on a nearest match” claimed in Claim 15. While it is possible that one skilled in the relevant art would be able to devise an interpolation component to perform inferences for missing and incorrect data based on expert knowledge, given the scarcity of details in the specification, it is unclear whether their interpolation component would reflect the same functionality and behavior as the interpolation component being claimed in the claimed invention. Hence, given the lack of support and correlation in the specification to the claim language of Claims 14 and 15, both Claims 14 and 15 fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding Claim 1, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following mental processes:
parsing the data set to identify a plurality of locations within the data set; (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as parsing 
creating a network wherein nodes in the network represent locations in the data set, the nodes being having a depth indicating the maximum number of locations represented by a single node; (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as creating a network by identifying locations from the data set as nodes in a network, and assigning the network with a depth value representing the maximum number of visits to a node is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
parsing the data set to identify a plurality of trails travelled by a plurality of discrete entities moving between the plurality of locations; and (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as parsing information to identify a plurality of discrete entities, a plurality of locations, and a plurality of trails travelled between the plurality of locations is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
assigning probabilities to edges between the nodes, the probabilities indicating the likelihood that an entity leaving one node will move to another node. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as assigning probabilities to edges between the nodes, with the probabilities indicating a likelihood that an entity leaving one node will move to another node is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
a. a processor; (This claim element places an additional limitation on the type of system that contains a processor (i.e., a computer-based system), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
b. software, executing on the processor, the software implementing a DTN builder component for performing the functions of: (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
receiving a data set of temporal sequence data; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) 
Step 2B: This claim further recites:
a. a processor; (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
b. software, executing on the processor, the software implementing a DTN builder component for performing the functions of: (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
receiving a data set of temporal sequence data; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).) 
Regarding Claim 2, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
for each node in the network, 
a. keeping a count of all entities leaving the node; (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as keeping a count of all entities leaving the node represents a mathematical relationship. See MPEP 2106.04(a)(2)(I-A).)
b. keeping a count of all entities leaving the node for each other node; and (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as keeping a count of all entities leaving the node for each other node represents a mathematical relationship. See MPEP 2106.04(a)(2)(I-A).)
c. calculating the probability by dividing the count of all entities leaving the node for each other node by the count of all entities leaving the node. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as calculating the probability using division represents a mathematical calculation. See MPEP 2106.04(a)(2)(I-C).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 3,
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
identifying common trails or trail segments in a context. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as identifying common trails or trail segments is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
wherein the software performs the further function of (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein the software performs the further function of (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 4, 
Step 1: The claim recites the system of claim 3, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 3, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
calculating dynamic network metrics on the identified common trail or trail segments and (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as 
Step 2A Prong 2: This claim further recites:
wherein the software performs the further function of (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
partitioning the network by clustering segments having a similar network metrics. (This claim element is directed to generating data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein the software performs the further function of (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
partitioning the network by clustering segments having a similar network metrics. (This claim element is directed to sorting information, which is a well-understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example vi.)
Regarding Claim 5, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
a. determining that the depth of the network is not optimal; and (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as determining that the depth of the network is not optimal is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
b. rebuilding the network with a higher depth. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as rebuilding the network with a higher depth represents performing an evaluation of the existing network/tree/graph and adding new paths to it, which is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
where the software performs the further functions of: (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
where the software performs the further functions of: (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 6, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 6 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
b. identifying patterns within the context, wherein a pattern is a set of unique combinations of [values] taken on by the variables; and (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as identifying patterns and a set of unique combinations of values taken on by the variables within a context is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
c. applying [rules] to extract moving entities having matching patterns and grouping the entities and their trails into subgroups. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as applying rules to extract moving entities having matching patterns and grouping the entities and their trails into subgroups represents performing a data comparison using a set of conditions and dividing the data into subgroups, which is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
a context partitioning component for performing the functions of: (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
a. partitioning the temporal sequence data based on context, the context comprising a set of domain-specific variables; (This claim element is directed to generating data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This 
Step 2B: This claim further recites:
a context partitioning component for performing the functions of: (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
a. partitioning the temporal sequence data based on context, the context comprising a set of domain-specific variables; (This claim element is directed to sorting information, which is a well-understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example vi.)
Regarding Claim 7, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 7 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
a. applying a set of domain-specific rules to detect discontinuity in some aspect of the data associated with one or more of the discrete entities at a particular node; (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as applying a set of domain-specific rules to detect discontinuity in some aspect of the data is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
a gap identification component for performing the functions of: (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
b. breaking the trail into separate trails at the node where in the discontinuity was detected. (This claim element is directed to generating data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
a gap identification component for performing the functions of: (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
b. breaking the trail into separate trails at the node where in the discontinuity was detected. (This claim element is directed to sorting information, which is a well-understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example vi.)
Regarding Claim 8, 
Step 1: The claim recites the system of claim 7, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 8 is a dependent claim of Claim 7, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the discontinuity is a temporal discontinuity. (This claim element places an additional limitation on the type of discontinuity as a temporal discontinuity, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein the discontinuity is a temporal discontinuity. (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 9, 
Step 1: The claim recites the system of claim 7, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 9 is a dependent claim of Claim 7, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein the temporal discontinuity is detected using a Fourier analysis. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as detecting the temporal discontinuity using a Fourier analysis represents a mathematical calculation. See MPEP 2106.04(a)(2)(I-C).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed as this step.
Step 2B: This claim does not recite any additional elements to be further analyzed as this step.
Regarding Claim 10, 
Step 1: The claim recites the system of claim 7, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 10 is a dependent claim of Claim 7, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
[wherein] the temporal discontinuity [is] detected using a comparison against a coefficient of variation. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as detecting the temporal discontinuity using a comparison against a coefficient of variation represents a mathematical relationship. See MPEP 2106.04(a)(2)(I-A).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed as this step.
Step 2B: This claim does not recite any additional elements to be further analyzed as this step.
Regarding Claim 11,
Step 1: The claim recites the system of claim 7, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 11 is a dependent claim of Claim 7, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein the discontinuity is detected by an analysis of one or more of attributes of the entity, a location last visited and a location next visited. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as the process of analyzing attributes and locations visited is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed as this step.
Step 2B: This claim does not recite any additional elements to be further analyzed as this step.
Regarding Claim 12, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 12 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
a. identifying missing or erroneous data within the temporal sequence data set using domain-specific [rules] to detect anomalies; and (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as using domain-specific rules to identify missing or erroneous data within the temporal sequence data set is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
b. correcting missing or erroneous data within the [temporal sequence data]. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as correcting missing or erroneous data within the temporal sequence data is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
a missing data and error identification component for performing the functions of: (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
a missing data and error identification component for performing the functions of: (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 13, 
Step 1: The claim recites the system of claim 12, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 13 is a dependent claim of Claim 12, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein [the] detected anomaly is an invalid sequence of movements of an entity from location to location. (This claim element places an additional limitation on the type of detected anomaly, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein [the] detected anomaly is an invalid sequence of movements of an entity from location to location. (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 14, 
Step 1: The claim recites the system of claim 12, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 14 is a dependent claim of Claim 12, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
interpolation component inferring values for missing data within the [temporal sequence data]. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as inferring values for missing data is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
an interpolation component, (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
an interpolation component, (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 15, 
Step 1: The claim recites the system of claim 14, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 15 is a dependent claim of Claim 14, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the inferences used in the interpolation are based on the prior activity of a moving entity or on [a nearest match], given a particular context. (This claim element places an 
Step 2B: This claim further recites:
wherein the inferences used in the interpolation are based on the prior activity of a moving entity or on [a nearest match], given a particular context. (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 16,
Step 1: The claim recites the system of claim 5, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 16 is a dependent claim of Claim 5, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein the depth level is determined and not to be optimal when a probability that a transition from a first node to a second node is preceded by a transition from one or more other nodes in a particular order exceeds a predetermined threshold. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as determining whether the depth level is optimal based on a comparison against a transition probability and a predetermined threshold is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed as this step.
Step 2B: This claim does not recite any additional elements to be further analyzed as this step.
Regarding Claim 17, 
Step 1: The claim recites the system of claim 16, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 17 is a dependent claim of Claim 16, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein the first node is combined with the one or more other nodes, and (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as the act of combining a node with one or more nodes is a mental process (observations, evaluations, judgment, and opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
further wherein the probability assigned to the edge between the combined node and the second node is the probability that the second node is visited after an entity has visited the combined nodes in a particular order. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as the probability assigned to an edge connected to a combined node reflects the probability that an entity has visited the combined nodes in an ordered fashion represents a mathematical relationship. See MPEP 2106.04(a)(2)(I-A).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed as this step.
Step 2B: This claim does not recite any additional elements to be further analyzed as this step.
Regarding Claim 18,
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 18 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
b. calculating the probability of a next event and/or outcome based on the variable of interest. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as calculating the probability of a next event and/or outcome represents a mathematical calculation. See MPEP 2106.04(a)(2)(I-C).)
Step 2A Prong 2: This claim further recites:
a query component for performing the functions of: (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
a. accepting queries from an end-user, the query specifying a variable of interest; and (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
a query component for performing the functions of: (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
a. accepting queries from an end-user, the query specifying a variable of interest; and (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical 
Regarding Claim 19,
Step 1: The claim recites the system of claim 18, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 19 is a dependent claim of Claim 18, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
providing comparative analytics produced as a statistical comparison of a moving entity and [a context-related group] and/or a statistical comparison of trails in different contexts. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as providing comparative analytics and statistical comparisons represent mathematical calculations. See MPEP 2106.04(a)(2)(I-C).)
Step 2A Prong 2: This claim further recites:
wherein the query component performs the further function of (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein the query component performs the further function of (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 20, 
Step 1: The claim recites the system of claim 18, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 20 is a dependent claim of Claim 18, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the query component performs the further function of (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
providing visual analytics showing a visualization of the trail network of a moving entity versus that of [a group] and/or a visualization of a trail network for one context group versus another context group. (This claim element is directed to data gathering and outputting, which is understood to be insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein the query component performs the further function of (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
providing visual analytics showing a visualization of the trail network of a moving entity versus that of [a group] and/or a visualization of a trail network for one context group versus another context group. (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gullapalli et al., Extracting ordinal temporal trail clusters in networks using symbolic time-series analysis, Social Network Analysis and Mining 3 (2013), DOI 10.1007/s13278-012-0091-7, pp.1179-1194 in combination with the D-Markov algorithm taught by Ray, Asok, Symbolic dynamic analysis of complex systems for anomaly detection, Signal Processing 84 (2004), DOI 10.1016/j.sigpro.2004.03.011, pp.1115-1130 [hereafter collectively referred as Gullapalli-Ray] in view of Carley et al., ORA Users Guide 2013, June 3 2013, Institute for Software Research, School of Computer Science, Carnegie Mellon University, pp.21-24, 29, 762-779, 1067-1092 [hereafter referred as ORA Users Guide].
Regarding Claim 1, Gullapalli-Ray teaches
A system comprising:
…
b. … the software implementing a DTN builder component … ([Gullapalli p.1185 col.1, 5th paragraph: Loom software and ORA analysis software for visually representing the network built from an input dataset containing locations, displaying the trails between locations, and with the ORA analysis software performing probabilistic trail analysis and clustering of dynamic networks based on the input dataset (“the software implementing a DTN builder component”) (“The Loom visualization platform (Davis et al. 2008) within the ORA analysis platform (Carley and Reminga 2004) is used to visually represent all the trails in the dataset. The ORA analysis platform consists of tools and data formats that allow the analysis and representation of all aspects of dynamic networks. Loom uses a waterfall-like diagram to visualize the changing nature of a trail over time. Each location in the trail is shown as a vertical strip laid side by side across the viewing area, and the transitions between the various locations is displayed by a series of arrows between them. The vertical axis encodes time from the earliest to the latest beginning from the top.”).])
receiving a data set of temporal sequence data; ([Gullapalli p.1188 cols.1-2, 2nd paragraph: a time-ordered dataset involving merchant marine vessels (“receiving a data set of temporal sequence data”) is analyzed using a trail clustering algorithm, with the merchant marine vessels traveling between stops at multiple ports-of-call (“The other dataset analyzed using the trail clustering algorithm was obtained from monitoring the movements of merchant marine vessels in the English channel. From the 25th to 30th of June 2005, a sensor network queried Automated Identification System (AIS) transponders on these vessels, recording navigational details such as current latitude and longitude, heading, speed, reported destination, and several forms of identifying information. In total, movements of over 1,700 vessels were recorded, with activities ranging from simple shipping lane traversals to apparently complex itineraries with stops at multiple ports of call. … In total, the merchant marine dataset analyzed includes 42869 AIS reports from 1,729 distinct vessels, over a large geographic range. For the purposes of the current analysis, only the latitude and longitude in each of the reports were used to determine the location of each ship at any particular time. … The trail clustering algorithm presented in this paper treats each trail as time-ordered sequence of locations, where each location is represented by a unique id. In contrast, the AIS transponders represent the location as a multidimensional feature vector. The latitude and longitude values were chosen to represent the location of a ship.”).])
parsing the data set to identify a plurality of locations within the data set; ([Gullapalli p.1188 cols.1-2, 2nd paragraph: a time-ordered dataset involving merchant marine vessels (“the data set”) is analyzed using a trail clustering algorithm (“parsing the data set”), with the merchant marine vessels traveling between stops at multiple ports-of-call (“identify a plurality of locations within the data set”) (“The other dataset analyzed using the trail clustering algorithm was obtained from monitoring the movements of merchant marine vessels in the English channel. From the 25th to 30th of June 2005, a sensor network queried Automated Identification System (AIS) transponders on these vessels, recording navigational details such as current latitude and longitude, heading, speed, reported destination, and several forms of identifying information. In total, movements of over 1,700 vessels were recorded, with activities ranging from simple shipping lane traversals to apparently complex itineraries with stops at multiple ports of call. … In total, the merchant marine dataset analyzed includes 42869 AIS reports from 1,729 distinct vessels, over a large geographic range. For the purposes of the current analysis, only the latitude and longitude in each of the reports were used to determine the location of each ship at any particular time. … The trail clustering algorithm presented in this paper treats each trail as time-ordered sequence of locations, where each location is represented by a unique id. In contrast, the AIS transponders represent the location as a multidimensional feature vector. The latitude and longitude values were chosen to represent the location of a ship.”).])
creating a network wherein nodes in the network represent locations in the data set, ([Gullapalli p.1179 col.2, 2nd paragraph: a spatiotemporal trail network represented by temporal data containing temporal trails (“a data set”), with each temporal trail represented by a set of nodes in the network (“nodes in the network represent locations in a data set”) visited by an agent (“Thus, a time-series data sequence can be extracted from a spatiotemporal network by relating it to a trail in the temporal network. A trail in a network is a walk (across time) in which all edges are distinct though some nodes may occur more than once. Thus for temporal trails, it is a set of nodes (locations) visited by an agent sequentially across time. In this sense, it is a time-ordered sequence, i.e., a sequence of observations taken at different times (Pena et al. 2001).”)] [Gullapalli p.1180 col.2, 1st paragraph: deriving representative networks from temporal trails in a dataset (“creating a network”) (“In several instances, the temporal trails are used to derive representative networks where the temporal information dictates the network structure.”).])
the nodes being having a depth indicating the maximum number of locations represented by a single node; ([Gullapalli p.1181 col.1, 2nd paragraph: a temporal trail network represented by a probabilistic finite state automata (PFSA) using a D-Markov algorithm (“The trails that are extracted from spatiotemporal networks consists of a sequence of locations visited by agents in ascending order of time. … In the discrete time-space, each discrete time-series value corresponds to a symbol, thus allowing the conversion of any time-series data (continuous or discrete) into an equivalent symbol sequence. The symbol sequence is then converted into a PFSA using the D-Markov algorithm.”).] [Gullapalli p.1182 col.1, 1st paragraph: a Dth-order Markov process, with D representing the number of previous D observations (“maximum number of locations”) already visited at the current location (“the nodes being having a depth indicating the maximum number of locations represented by a single node”) (“A stochastic process Xt is called Dth order Markov process if the probability of the current observation depends only on the previous (at most) D observations … In other words, the process has a memory of length D and hence the system is modeled as a Dth order Markov process. Such a process can be represented as a PFSA whose states are defined as ‘‘blocks’’ of length ‘‘D’’ defined over the symbol alphabet, ∑, where ‘‘D’’ is called the ‘‘depth”.”).])
parsing the data set to identify a plurality of trails travelled by a plurality of discrete entities moving between the plurality of locations; and ([Gullapalli p.1188 cols.1-2, 2nd paragraph: a time-ordered dataset involving merchant marine vessels (“the data set”) is analyzed using a trail clustering algorithm (“parsing the data set”), with the merchant marine vessels (“a plurality of discrete entities”) traveling between stops at multiple ports-of-call (“plurality of trails”; “a plurality of discrete entities moving between the plurality of locations”) (“The other dataset analyzed using the trail clustering algorithm was obtained from monitoring the movements of merchant marine vessels in the English channel. From the 25th to 30th of June 2005, a sensor network queried Automated Identification System (AIS) transponders on these vessels, recording navigational details such as current latitude and longitude, heading, speed, reported destination, and several forms of identifying information. In total, movements of over 1,700 vessels were recorded, with activities ranging from simple shipping lane traversals to apparently complex itineraries with stops at multiple ports of call. … In total, the merchant marine dataset analyzed includes 42869 AIS reports from 1,729 distinct vessels, over a large geographic range. For the purposes of the current analysis, only the latitude and longitude in each of the reports were used to determine the location of each ship at any particular time. … The trail clustering algorithm presented in this paper treats each trail as time-ordered sequence of locations, where each location is represented by a unique id. In contrast, the AIS transponders represent the location as a multidimensional feature vector. The latitude and longitude values were chosen to represent the location of a ship.”).])
assigning probabilities to edges between the nodes, the probabilities indicating the likelihood that an entity leaving one node will move to another node. ([Gullapalli p.1182 cols.1-2, 1st-3rd paragraphs: trails between locations (“edges between the nodes”) are represented as PFSA state transitions in a state-transition matrix in a D-Markov machine, with the state transition matrix containing probabilities of transitions from locations (“assigning probabilities to edges between the nodes”) that were already visited to a next location (“indicating the likelihood that an entity leaving one node will move to another node”) (“The D-Markov machine structure for depths of one, two, and three for a trail consisting of visits to locations α and β is shown in Fig. 2. The transition from one state to the next depends only on the current state and the symbol observed. This probabilistic automaton is termed as a D-Markov machine. … A D-Markov machine can be represented in two ways, namely the state visit probability vector p and the state transition matrix, π. … The π-matrix is a stochastic matrix that gives the probability of transition from one state to another state in the machine. … The πij element describes the transition probability from state i to state j.”).] [p.1193 col.1, 1st paragraph: “The PFSA modeling allows the representation of the trail with the state transition matrix in addition to the probability vector used in the current paper. The state transition matrix for each PFSA contains information in the form of the likelihood of visiting a particular location while in the current location. … One potential advantage of applying trail clustering to spatiotemporal networks is the eventual possibility of making decisions or predictions of future behavior for trails based on the PFSA of the cluster. This can be done using the state probability vector or the state transition matrix to predict the future based on the next location likelihoods of the current state (location/sequence of locations).”])
However, Gullapalli-Ray does not teach

a. a processor;
… software, executing on the processor, …
ORA Users Guide teaches
…
a. a processor; ([ORA Users Guide p.29, System Requirements: ORA software running on a system specifying a processor (“ORA performs best on machines that meet or exceed the following specifications: Processor (Windows: Pentium 4; Mac: Intel Core 2 Duo”).])
… software, executing on the processor, … ([ORA Users Guide p.21, What is ORA?: ORA software package executing on the system specifying a processor, performing statistical analysis on complex dynamic social networks (“An Overview. The Organizational Risk Analyzer (ORA) is a statistical analysis package for analyzing complex system as Dynamic Social Networks.”).] [ORA Users Guide pp.770-771 Trail Clustering; pp.772-775 Trail Cluster Creation; pp.776-779 Trail Cluster Analysis: relevant ORA sections that discuss the creation and clustering of a trail network by reading data from a temporal data set, parsing the data set to reveal visiting patterns (trails/trail segments) to a plurality of locations, with the trail clustering implemented by an algorithm based on the probabilistic finite state automata model represented by the D-Markov algorithm, using metrics such as depth, cluster quality, minimum similarity to describe and refine the trail network (“Trail Clustering … The Clustering Tool. The clustering tool clusters trails based on similar patterns of visitation to (specific) locations. … Trail Pattern Depth. Consider two trails that have the following visit patterns AABAABAAB and ABAABABAA. For a pattern length of 1, the above two trails will definitely get clustered because of they both visit locations A and B with the same frequencies (2:1). When you increase the pattern length, you can get more specific with transitions.”); (“Trail Cluster Creation. After loading a Loom ready DyNetML set (e.g., The Star Wars dataset) You can show how the characters are clustered.”, see pp.773-775 for figures); (“Trail Cluster Analysis. Trail Clustering using Symbolic Time Series Analysis. The objective of the Trails Cluster Analysis is to find similar behaviors in large networks. This can be described as a network trail generated by an agent over a period of time. This tracking can be used to predict that agent’s behavior. … Clustering is performed using a model based approach where a representative Probabilistic Finite State Automata model [PFSA] is derived for each trail. Each trail is treated as a temporal sequence generated by an underlying Markovian process. The process is assumed to be Markovian of length D; the current location of each agent is influenced only by the past D locations visited by the agent”, see pp.777-778 for Trail Clustering Menu options).])
Gullapalli-Ray and ORA Users Guide are analogous art as both teach network analysis of spatial temporal networks.
It would have been obvious to a person having ordinary skill in the art before the effective filing data of the invention to take the specified Loom and ORA software of Gullapalli-Ray and further include the system requirements and software functionality of ORA Users Guide to implement a computer-based system that routinely performs temporal trail analysis on a computer. The motivation to combine is suggested in Gullapalli-Ray and is taught in ORA Users Guide, as a way to perform trail clustering analysis on a multitude of data sets on a computer system. Delegating complex algorithmic tasks to a computer running software performing network analysis, visual rendering, and report generating will make it more efficient and faster to analyze various datasets in different domain-specific areas ([ORA Users Guide p.21, An Overview: “…Many complex systems such as organizations, intra-state alliances, food webs, etc. can be represented as an ecology of interlinked networks. Within ORA any complex system is represented as a Network. What follows is a general description of ORA's primary capabilities. … The ORA Visualizer renders conceptual images of social networks. Nodes represent real-world Entities like the president of a company, driving to the airport, or how to wash your clothes. Nodes which share the same attributes can be further grouped together creating Nodesets. Links connect nodes that share a direct relationship. Such relationships are derived from the Network. ORA's single unit of data input, and are referred to as graphs. The ORA visualizer is interactive. You can zoom, rotate, isolate, add, and remove Nodes, and much more.”]).
Regarding Claim 2, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 1 
wherein assigning probabilities comprises, 
for each node in the network, ([Gullapalli p.1181 col.1, 3rd paragraph: “The D-Markov algorithm (Ray 2004) has generally been used for detecting slowly evolving anomalies by observing the dynamical system over extremely long periods of time. This algorithm has been adapted in the current paper to model short sequences of network trails as PFSAs, for classifying them based on the location visit patterns.”] [Gullapalli p.1182 col.1, 2nd paragraph: a counting measure method for determining transition probabilities in a network, adapted from the D-Markov algorithm (incorporated from the abovementioned Ray 2004 reference without modification) (“The transition from one state to the next depends only on the current state and the symbol observed. This probabilistic automaton is termed as a D-Markov machine. The states of the D-Markov and its state transition function δ are fixed as soon as the alphabet size |∑| is selected and the depth of the machine is selected. The only unknown for the probabilistic model then are the transition probabilities, which are calculated from the symbol sequence using a counting measure method.”).])
a. keeping a count of all entities leaving the node; ([Ray p.1121 col.1, 2nd paragraph: a counting method in a D-Markov machine, with N(si1 … siD) representing “keeping a count of all entities leaving a node” (“The construction of a D-Markov machine is fairly straightforward. Given D ∈ N, the states are as defined in Eqs. (10) and (11). On a given symbol sequence L, a window of length (D+1) is slided by keeping a count of occurrences of sequences si1 … siDsiD+1 and si1 … siD which are, respectively, denoted by N(si1 … siDsiD+1) and N(si1 … siD). Note that if N(si1 … siD) = 0, then the state q ≡ si1 … siD ∈ Q has zero probability of occurrence. For N(si1 … siD) ≠ 0), the transitions probabilities are then obtained by these frequency counts as follows:                         
                             
                            
                                
                                    π
                                
                                
                                    j
                                    k
                                
                            
                            =
                             
                            
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                            ≈
                             
                            
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                             
                        
                    , where the corresponding states are denoted by: qj ≡ si1 … siD and qk ≡ si1 … siDs.”).])
b. keeping a count of all entities leaving the node for each other node; ([Ray p.1121 col.1, 2nd paragraph: the counting method in a D-Markov machine, with N(si1 … siDsiD+1) representing “keeping a count of all entities leaving the node for each other node” (“The construction of a D-Markov machine is fairly straightforward. Given D ∈ N, the states are as defined in Eqs. (10) and (11). On a given symbol sequence L, a window of length (D+1) is slided by keeping a count of occurrences of sequences si1 … siDsiD+1 and si1 … siD which are, respectively, denoted by N(si1 … siDsiD+1) and N(si1 … siD). Note that if N(si1 … siD) = 0, then the state q ≡ si1 … siD ∈ Q has zero probability of occurrence. For N(si1 … siD) ≠ 0), the transitions probabilities are then obtained by these frequency counts as follows:                         
                             
                            
                                
                                    π
                                
                                
                                    j
                                    k
                                
                            
                            =
                             
                            
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                            ≈
                             
                            
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                             
                        
                    , where the corresponding states are denoted by: qj ≡ si1 … siD and qk ≡ si1 … siDs.”).])
c. calculating the probability by dividing the count of all entities leaving the node for each other node by the count of all entities leaving the node. ([Ray p.1121 col.1, 2nd paragraph: a counting method in a D-Markov machine, with                         
                            
                                
                                    π
                                
                                
                                    j
                                    k
                                
                            
                            =
                             
                            
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                            ≈
                             
                            
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                             
                        
                     representing “calculating the probability by dividing the count of all entities leaving the node for each other node by the count of all entities leaving the node” (“The construction of a D-Markov machine is fairly straightforward. Given D ∈ N, the states are as defined in Eqs. (10) and (11). On a given symbol sequence L, a window of length (D+1) is slided by keeping a count of occurrences of sequences si1 … siDsiD+1 and si1 … siD which are, respectively, denoted by N(si1 … siDsiD+1) and N(si1 … siD). Note that if N(si1 … siD) = 0, then the state q ≡ si1 … siD ∈ Q has zero probability of occurrence. For N(si1 … siD) ≠ 0), the transitions probabilities are then obtained by these frequency counts as follows:                         
                             
                            
                                
                                    π
                                
                                
                                    j
                                    k
                                
                            
                            =
                             
                            
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    P
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                            ≈
                             
                            
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    s
                                    )
                                
                                
                                    N
                                    (
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            1
                                        
                                    
                                     
                                    …
                                     
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            D
                                        
                                    
                                    )
                                
                            
                             
                             
                        
                    , where the corresponding states are denoted by: qj ≡ si1 … siD and qk ≡ si1 … siDs.”).])
Regarding Claim 3, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 1
wherein the software performs the further function of identifying common trails or trail segments in a context. ([Gullapalli p.1183 col.2, 4th paragraph: coarse clustering stage within a trail clustering algorithm performs the initial step of clustering based on finding common sequences of location visits from patterns among the trails present in the temporal data set (“identifying common trails or trail segments in a context”), using a threshold of the similarity percentage to determine the degree of clustering (“Very often in trail dataset analysis, the interest is to look beyond extracting correlated and co-located trails. That is trails that do not visit all the same locations but do visit most of the same locations should be clustered if they visit this subset of same locations with similar frequencies. To extract these interesting patterns among the trails, the coarse clustering algorithm takes as an optional input the threshold of the similarity percentage among the trails. The algorithm then forms coarse clusters by grouping trails with more than N locations in common, where the threshold value N is determined by the user defined percentage. As with the previous approach, these coarse clusters are then refined to determine the final clusters of similar trails. Increasing the depth signifies that trails which have sequences of location visits in common greater than the threshold will get grouped into the same coarse cluster.”).])
Regarding Claim 4, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 3
wherein the software performs the further function of 
calculating dynamic network metrics on the identified common trail or trail segments and ([Gullapalli p.1183 col.2, 2nd paragraph: “Each trail is represented by its state probability vector p.”] [Gullapalli p. 1184 col.1, 1st paragraph: determining trail similarities by calculating Eucledian distance between probability vectors (“calculating dynamic network metrics on the identified common trail or trail segments”) (“One of the essential problems in clustering is the determination of the type of distance metric to use for finding similarity among trails. Of the possible numerous similarity measures, Keogh and Kasetty (2003) demonstrated that the Eucledian distance outperformed all of them significantly. Of the possible numerous similarity measures, Keogh and Kasetty (2003) demonstrated that the Eucledian distance outperformed all of them significantly. … Hence by default, the Eucledian distance between the probability vectors p is used to determine the cluster membership.”).])
partitioning the network by clustering segments having a similar network metrics. ([Gullapalli p.1183 col.2, 2nd paragraph: “Coarse clustering partitions the trails in the trailset based on the states they visit. Since the end goal is to extract similar trails, trails that visit the same or almost the same locations are more similar than those that do not visit the same locations.”] [Gullapalli p.1183 col.2, 4th paragraph: coarse clustering stage within a trail clustering algorithm performs the initial step of clustering based on finding common sequences of location visits from patterns among the trails present in the temporal data set, using a threshold of the similarity percentage to determine the degree of clustering (“partitioning the network by clustering segments having a similar network metrics”) (“Very often in trail dataset analysis, the interest is to look beyond extracting correlated and co-located trails. That is trails that do not visit all the same locations but do visit most of the same locations should be clustered if they visit this subset of same locations with similar frequencies. To extract these interesting patterns among the trails, the coarse clustering algorithm takes as an optional input the threshold of the similarity percentage among the trails. The algorithm then forms coarse clusters by grouping trails with more than N locations in common, where the threshold value N is determined by the user defined percentage. As with the previous approach, these coarse clusters are then refined to determine the final clusters of similar trails. Increasing the depth signifies that trails which have sequences of location visits in common greater than the threshold will get grouped into the same coarse cluster.”).])  
Regarding Claim 5, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 1
where the software performs the further functions of:
a. determining that the depth of the network is not optimal; and ([Gullapalli p.1184 col.1, 4th paragraph: trail clustering algorithm makes a determination whether to change the depth value to factor in the order of locations being visited if certain sequences in the order is considered important (“determining that the depth of the network is not optimal”) (“At the end of the trail clustering algorithm the output is a set of clusters. The cluster members are trails with similar state visit probabilities (if the clustering is performed based on the probability vector p). For a specified depth of one, each of the trails in a cluster will have visited the same location with similar frequencies though not necessarily in the same order. If the order in which the locations are visited by the agent is important, then an increase in the depth is recommended. An increase in depth will allow the grouping of trails based on the frequency of visits to sequences of locations.”).])
b. rebuilding the network with a higher depth. ([Gullapalli p.1182 Figure 2: D-Markov machines representing trail networks at different depth values.] [Gullapalli p.1185 col.2, 2nd paragraph; p.1186 Tables 1 and 2: an example of a trail network clustered at different depth values 2 through 5, with trail ids representing locations, with each depth representing a different rebuilding the network with a higher depth”) (see p.1186 for Tables 1 and 2) (“The test trailset data were analyzed using the trail clustering algorithm at different depths increasing from two to five. For demonstrating the increasing level of similarity in the clustered trails, Table 2 contains the results of the analysis for the members of cluster 2 at depth 1 (row 2 in Table 1). As the depth is increased from 1 to 2, only 33 out of the 38 trails at depth 1 are grouped together in a single cluster. On further increasing the depth to three, 18 of the remaining 33 trails are grouped together into 4 different clusters. At a depth of level 5, which indicates that only trails having subsequences of 5 visit locations in common, only two clusters containing two trails each remain.”).]) 
    PNG
    media_image1.png
    384
    959
    media_image1.png
    Greyscale

Regarding Claim 6, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 1 
wherein the software further comprises 
a context partitioning component for performing the functions of: 
a. partitioning the temporal sequence data based on context, the context comprising a set of domain-specific variables; ([Gullapalli p.1183 col.1, 1st paragraph: trail clustering algorithm performs the task of a context partitioning component, where a trail extracted from temporal data (“a context”) is represented as a sequence of visited locations, such as a a context comprising a set of domain specific variables”), with the clustering algorithm partitioning the temporal data based on similar objects and similar paths between locations (“partitioning the temporal sequence data based on context”) (“The modeling of each trail in the spatiotemporal network as a PFSA converts the symbolic sequence of visited locations into a numerical feature vector representing the patterns observed in the trail. The representation of the trail as a numerical vector will allow the usage of a clustering algorithm to classify the trails. Clustering is the partitioning of a dataset into groups of similar objects. Representing the data by fewer clusters necessarily loses certain fine details, but achieves simplification in representation. From a machine learning perspective clusters correspond to hidden patterns that may not be obvious to a visual inspection. The aim of the trail clustering algorithm is to find agents which travel similar paths either synchronously or asynchronously.”).])
b. identifying patterns within the context, wherein a pattern is a set of unique combinations of [values] taken on by the variables; and ([Gullapalli p.1183 col.1, 1st paragraph: trail clustering algorithm performs the task of a context partitioning component, where a trail extracted from temporal data (“a context”) is represented as a sequence of visited locations (“identifying patterns within the context”), such as a numerical feature vector (“a pattern is a set of unique combinations of [values] taken on by the variables”), with the clustering algorithm partitioning the temporal data based on similar objects and similar paths between locations (“The modeling of each trail in the spatiotemporal network as a PFSA converts the symbolic sequence of visited locations into a numerical feature vector representing the patterns observed in the trail. The representation of the trail as a numerical vector will allow the usage of a clustering algorithm to classify the trails. Clustering is the partitioning of a dataset into groups of similar objects. Representing the data by fewer clusters necessarily loses certain fine details, but achieves simplification in representation. From a machine learning perspective clusters correspond to hidden patterns that may not be obvious to a visual inspection. The aim of the trail clustering algorithm is to find agents which travel similar paths either synchronously or asynchronously.”).])
c. applying [rules] to extract moving entities having matching patterns and grouping the entities and their trails into subgroups. ([Gullapalli p.1188 col.2, 2nd paragraph: a temporal data set containing sensor data of marine merchant vessels visiting different ports-of-call locations (“moving entities having matching patterns”), with the locations represented by {latitude, longitude} coordinate values and the sensor data of the marine merchant vessels represented by an effective sensor resolution of 1100m (at this resolution it is difficult to discern vessel visits between close locations); applying a wider distance (1600m) allows for consolidating close locations that fall under the effective sensor resolution (“applying [rules]”), thus focusing on those marine merchant vessel visits between those consolidated locations for clustering (“applying [rules] to extract moving entities … and grouping the entities and their trails into subgroups”) (“In the English Channel area, the effective sensor resolution was approximately 1,100 m, or 0.6 nautical miles, meaning that small differences in location cannot be accurately distinguished. The trail clustering algorithm presented in this paper treats each trail as time-ordered sequence of locations, where each location is represented by a unique id. In contrast, the AIS transponders represent the location as a multidimensional feature vector. The latitude and longitude values were chosen to represent the location of a ship. This also necessitates the conversion of the {latitude, longitude} tuple, a single representative (unique) location id. … To address this problem with the sensor resolution a distance of 1,600 m was used to determine the location ids. That is if two locations were within 1,600 m of each other they were assigned the same location id. This resulted in 217 unique location id’s corresponding to the various geographical positions in the input dataset.”).])
Regarding Claim 16, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 5 
wherein the depth level is determined and not to be optimal when a probability that a transition from a first node to a second node is preceded by a transition from one or more other nodes in a particular order exceeds a predetermined threshold. ([Gullapalli p.1184 col.1, 4th paragraph: trail clustering algorithm makes a determination whether to change the depth value to factor in the order of locations being visited (“transition from a first node to a second node is preceded by a transition from one or more other nodes in a particular order”) if certain sequences in the order is considered important (“depth level is determined and not to be optimal”) (“At the end of the trail clustering algorithm the output is a set of clusters. The cluster members are trails with similar state visit probabilities (if the clustering is performed based on the probability vector p). For a specified depth of one, each of the trails in a cluster will have visited the same location with similar frequencies though not necessarily in the same order. If the order in which the locations are visited by the agent is important, then an increase in the depth is recommended. An increase in depth will allow the grouping of trails based on the frequency of visits to sequences of locations.”).] [Gullapalli p.1183 col.2, 4th paragraph: coarse clustering stage within a trail clustering algorithm performs the initial step of clustering based on finding common sequences of location visits from patterns among the trails found in the temporal data set, using a threshold of the similarity percentage to determine the degree of clustering; increasing the depth level such that it exceeds the threshold of similarity percentage will cluster trails with similar frequencies that visited the same subset of locations (“probability that a transition … will exceed a predetermined threshold”) (“Very often in trail dataset analysis, the interest is to look beyond extracting correlated and co-located trails. That is trails that do not visit all the same locations but do visit most of the same locations should be clustered if they visit this subset of same locations with similar frequencies. To extract these interesting patterns among the trails, the coarse clustering algorithm takes as an optional input the threshold of the similarity percentage among the trails. The algorithm then forms coarse clusters by grouping trails with more than N locations in common, where the threshold value N is determined by the user defined percentage. As with the previous approach, these coarse clusters are then refined to determine the final clusters of similar trails. Increasing the depth signifies that trails which have sequences of location visits in common greater than the threshold will get grouped into the same coarse cluster.”).])
Regarding Claim 17, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 16 
wherein the first node is combined with the one or more other nodes, and ([Gullapalli p.1183 col.2, 5th paragraph: cluster refining stage within the trail clustering algorithm that further partitions the clusters (“After the coarse clustering stage, the agents have been grouped based on the locations that they have visited. These coarse clusters are further partitioned to extract similar trails within them based on the frequencies with which they visit these locations. It bears repeating here that for a higher depth specification for the PFSA this translates into clustering agents based on the sequence (of length equal to the depth) of locations that they visit similarly.”).] [Gullapalli p.1184 col.1, 2nd paragraph: the cluster refining algorithm is a radius-based algorithm that calculates a distance matrix between all trails within a course cluster, and combines those trails (including the nodes and edges) with the least amount of distance between them (“the first node is combined with the one or more other nodes”) (“The refining algorithm is a radius-based clustering approach which begins by constructing the matrix of distances between all the trails within a coarse cluster. The two trails within the primary coarse cluster with the least amount of distance in between them are merged together into a single cluster (if the distance between them falls below a certain threshold).”).])
further wherein the probability assigned to the edge between the combined node and the second node is the probability that the second node is visited after an entity has visited the combined nodes in a particular order. ([Gullapalli p.1184 col.1, 2nd-3rd paragraphs: as part of the cluster refining algorithm, probability vectors between two trails within the coarse cluster group are compared for merging, with one trail already within the merged cluster group serving as an representative (“probability assigned to the edge between the combined node and the second node”) is being compared to another trail in the coarse cluster group; the end result of the clustering refining stage are groups of trails with similar visit probabilities based on the merged trails in each group; for any trail network with depth values greater than one, the probability vectors for each trail takes into account the visited locations (“probability that the second node is visited after an entity has visited the combined nodes in a particular order”) (“If the distance between the probability vectors of a member trail of the coarse cluster and the archtype of a cluster is greater than the radius, then that trail forms a separate cluster and becomes the archtype for the new cluster. Thus at the end of the cluster refining stage, the agglomerative clustering algorithm results in the formation of groups of trails where each of the trails visit the same locations with similar visit probabilities. When the analysis is performed for depth greater than one, this implies that the members in each of the refined clusters visit the same sequence of locations (length of the sequence equals the depth) with the similar visit probabilities.”).]) 
Regarding Claim 18, Gullapalli-Ray teaches
The system of claim 1 
wherein the software includes a query component for performing the functions of: ([Gullapalli p.1185 col.1, 5th paragraph: Loom software and ORA analysis software functioning as a query component for visually representing the network built from an input dataset containing locations, displaying the trails between locations, and with the ORA analysis software performing probabilistic trail analysis and clustering of dynamic networks based on the input dataset (“The Loom visualization platform (Davis et al. 2008) within the ORA analysis platform (Carley and Reminga 2004) is used to visually represent all the trails in the dataset. The ORA analysis platform consists of tools and data formats that allow the analysis and representation of all aspects of dynamic networks. Loom uses a waterfall-like diagram to visualize the changing nature of a trail over time. Each location in the trail is shown as a vertical strip laid side by side across the viewing area, and the transitions between the various locations is displayed by a series of arrows between them. The vertical axis encodes time from the earliest to the latest beginning from the top.”).])
b. calculating the probability of a next event and/or outcome based on the variable of interest. ([Gullapalli p.1189, Figure 7: a visualization of movements within the trails and between locations provided by Loom software, with ORA analysis software performing probabilistic trail analysis and clustering of dynamic networks based on the dataset containing locations (“calculating the probability of a next event and/or outcome based on the variable of interest”) (“Loom description of trails belong to four of the 49 clusters identified by clustering the merchant marine ship GPS data. The trails were clustered based on visiting the same locations only”).])
However, Gullapalli-Ray does not teach
a. accepting queries from an end-user, the query specifying a variable of interest; and 
ORA Users Guide teaches
a. accepting queries from an end-user, the query specifying a variable of interest; and ([ORA Users Guide pp.762-769 Loom/View Trails: Loom software that visually renders trail networks for a given temporal data set, that allows an end-user to select (“accepting queries from an end-user”) agents and locations (“a variable of interest”) (“accepting queries from an end-user”) (“Loom/View Trails. Description. Loom is primarily concerned with how specific entities move or evolve through other entities. In the most basic case, this involves Agents as they move through Locations. … When you first start Loom, you are prompted for a Network. … Once started, Loom goes through all timeslices, and looks at the connections in that network only. It sets up a series of waypoints based on what connections are made at that timeslice, upon which it constructs a trailset. … To analyze the data you must have a relation that A) changes over time and B) stays many:one (e.g., a person must have only one location at any given time). Usually this is Agent x Location, but in theory you can select other relations.”).])
Gullapalli-Ray and ORA Users Guide are analogous art as both teach network analysis of spatial temporal networks.
It would have been obvious to a person having ordinary skill in the art before the effective filing data of the invention to take the specified Loom and ORA software of Gullapalli-Ray and further include the software functionality of ORA Users Guide as a way to visualize the  trail clustering analysis on a computer based on user-input specifying agents and locations. The motivation to combine is suggested in Gullapalli-Ray and is taught in ORA Users Guide, as a way to visually render the results of trail clustering analysis on a multitude of data sets on a computer system. Delegating complex algorithmic tasks to a computer running software performing network analysis, visual rendering, and report generating will make it more efficient and faster to analyze various datasets in different domain-specific areas ([ORA Users Guide p.21: “Many complex systems such as organizations, intra-state alliances, food webs, etc. can be represented as an ecology of interlinked networks. Within ORA any complex system is represented as a Network. What follows is a general description of ORA's primary capabilities. … The ORA Visualizer. The ORA Visualizer renders conceptual images of social networks. Nodes represent real-world Entities like the president of a company, driving to the airport, or how to wash your clothes. Nodes which share the same attributes can be further grouped together creating Nodesets. Links connect nodes that share a direct relationship. Such relationships are derived from the Network. ORA's single unit of data input, and are referred to as graphs. The ORA visualizer is interactive. You can zoom, rotate, isolate, add, and remove Nodes, and much more. Reports. ORA can run many reports: Centrality, Correlation, and Sphere of Influence to name a few. Multiple organizations can be compared against each other, network structure can be optimized, subgroups within a network can be identified, and scenarios involving the removal of nodes or links can be examined.”]).
Regarding Claim 19, Gullapalli-Ray teaches
The system of claim 18 
wherein the query component performs the … function of … ([Gullapalli p.1185 col.1, 5th paragraph: Loom software and ORA analysis software functioning as a query component for visually representing the network built from an input dataset containing locations, displaying the trails between locations, and with the ORA analysis software performing probabilistic trail analysis and clustering of dynamic networks based on the input dataset (“The Loom visualization platform (Davis et al. 2008) within the ORA analysis platform (Carley and Reminga 2004) is used to visually represent all the trails in the dataset. The ORA analysis platform consists of tools and data formats that allow the analysis and representation of all aspects of dynamic networks. Loom uses a waterfall-like diagram to visualize the changing nature of a trail over time. Each location in the trail is shown as a vertical strip laid side by side across the viewing area, and the transitions between the various locations is displayed by a series of arrows between them. The vertical axis encodes time from the earliest to the latest beginning from the top.”).])
However, Gullapalli-Ray does not teach
… further … providing comparative analytics produced as a statistical comparison of a moving entity and [a context-related group] and/or a statistical comparison of trails in different contexts.
However, ORA Users Guide teaches
… further … providing comparative analytics produced as a statistical comparison of a moving entity and [a context-related group] and/or a statistical comparison of trails in different contexts. ([ORA Users Guide pp.1067-1092 Reports and Measure Tables: a list of (“Statistical Network Analysis: Calculates the standard network analysis measures (Degree Centrality, Betweenness Centrality, etc). … Statistical Change Detection: Analyzes the changes in network-level measures over time using a Statistical Process Monitoring (SPM) control chart.”).] [ORA Users Guide p.1086, Report General Content: explanation of the statistical comparisons performed in certain reports, including the use of random re-assignment to move links in a network (“statistical comparison of a moving entity and [a context-related group]”), and the use of bootstrapping to assess statistical differences between statistics drawn from different networks (“statistical comparison of trails in different contexts”) (“Some reports support Statistical Comparison. For example, in the Key Entity report and the Standard Network Analytic reports bootstrapping techniques are used to assess statistical differences between statistics drawn from different networks. Two techniques are used: 1. Random Reassignment : "Shuffle" the links in a network around -and thereby keep same size and density 2. Bootstrapping : Remove a small percentage of nodes and their attached links.”).])
Gullapalli-Ray and ORA Users Guide are analogous art as both teach network analysis of spatial temporal networks.
It would have been obvious to a person having ordinary skill in the art before the effective filing data of the invention to take the comparative analytics of Gullapalli-Ray and further include the statistical comparisons report of ORA Users Guide as a way to provide additional comparative analytics for trail network analysis. The motivation to combine is taught in ORA Users Guide, as a way to provide automated detailed statistical reports on a multitude of data sets on a computer system. Generated reports such as Statistical Network Analysis help automate certain statistical data calculations on a computer such that they can be further analyzed and compared to validate research findings, and provide results in a format such that ([ORA Users Guide p.1091: “Statistical Network Analysis: This report calculates the standard network analysis subset of all the measures possible for a network. This report is often used for convenience of calculating the measures that may be reported separately from the report, such as when writing a journal paper. Unlike many of the other reports that put the measure into the context of the need, this report produces measures suitable only for people who understand social network analysis.”]).
Regarding Claim 20, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 18 
wherein the query component performs the further function of providing visual analytics showing a visualization of the trail network of a moving entity versus that of [a group] and/or a visualization of a trail network for one context group versus another context group. ([Gullapalli p.1189, Figure 7: Loom software providing visualization of movements (“visual analytics”) for four out of 49 clusters in a trail network (“a visualization of the trail network of a moving entity versus that of [a group]”; “a visualization of a trail network for one context group versus another context group”), with ORA analysis software performing the analysis and clustering of trail networks, see Figure 7 in Gullapalli (“Loom description of trails belong to four of the 49 clusters identified by clustering the merchant marine ship GPS data. The trails were clustered based on visiting the same locations only”).]) 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gullapalli et al., Extracting ordinal temporal trail clusters in networks using symbolic time-series analysis, Social Network Analysis and Mining 3 (2013), DOI 10.1007/s13278-012-0091-7, pp.1179-1194 in combination with the D-Markov algorithm taught by Ray, Asok, Symbolic dynamic analysis of complex systems for anomaly detection, Signal Processing 84 (2004), DOI 10.1016/j.sigpro.2004.03.011, pp.1115-1130 [hereafter collectively referred as Gullapalli-Ray] in view of Carley et al., ORA Users Guide 2013, June 3 2013, Institute for Software Research, .
Regarding Claim 7, Gullapalli in view of ORA Users Guide teaches
The system of claim 1 
…
a. applying a set of domain-specific rules … in some aspect of the data associated with one or more of the discrete entities …; ([Gullapalli p.1188 col.2, 2nd paragraph: a temporal data set containing sensor data of marine merchant vessels visiting different ports-of-call locations, with the locations represented by {latitude, longitude} coordinate values and the sensor data of the marine merchant vessels represented by an effective sensor resolution of 1100m (at this resolution it is difficult to discern vessel visits between close locations) (“in some aspect of the data associated with one or more of the discrete entities at a particular node”); applying a wider distance (1600m) allows for consolidating close locations that fall under the effective sensor resolution (“applying a set of domain-specific rules”), thus focusing on those marine merchant vessel visits between those consolidated locations for clustering (“In the English Channel area, the effective sensor resolution was approximately 1,100 m, or 0.6 nautical miles, meaning that small differences in location cannot be accurately distinguished. The trail clustering algorithm presented in this paper treats each trail as time-ordered sequence of locations, where each location is represented by a unique id. … To address this problem with the sensor resolution a distance of 1,600 m was used to determine the location ids. That is if two locations were within 1,600 m of each other they were assigned the same location id. This resulted in 217 unique location id’s corresponding to the various geographical positions in the input dataset.”).])
	However, Gullapalli in view of ORA Users Guide does not teach
wherein the software further comprises
a gap identification component for performing the functions of:
a. …to detect discontinuity … at a particular node;
b. breaking the trail into separate trails at the node where in the discontinuity was detected.  
Valdivia teaches
wherein the software further comprises
a gap identification component for performing the functions of: ([Valdivia p.5 col.2, 1st paragraph: software implementing a gap identification component (“The system prototype was implemented in JavaScript and the data has been pre-processed in a regular desktop computer, equipped with an i7 Intel processor and 8Gb or RAM, in order to compute wavelets coefficients in each node of the Cartesian product graph.”).])
a. …to detect discontinuity … at a particular node; ([Valdivia p.1 col.2, 2nd paragraph: using wavelet theory to analyze temporal discontinuities (“Wavelet theory is a powerful mechanism for analyzing local variations of functions, widely employed in pattern recognition, data compression, and signal filtering. Recently, it has been extended to graphs, e.g. [10, 17], opening a multitude of application possibilities, from transport network analysis [13] to community detection [19]. However, directly interpreting wavelets coefficients is not trivial, requiring expert knowledge. Combining wavelet theory with visual analytic tools is a practical alternative for non-specialized users, allowing the effective analysis of time-varying data.  … By properly handling wavelet coefficients as feature descriptors for classification, the method removes the need for specific knowledge of the particularities of the transform and is able to reveal regions and time intervals with similar dynamic, regardless of their spatial and temporal distance.”).] [Valdivia p.4 col.1, 3rd paragraph: classifying nodes based on the distribution of wavelet coefficients (“More precisely, if wavelets coefficients of a node (𝛕i,lj) assume larger values in small scales (on the right part of wij) then that node is located in a region of abrupt variation of fGxH, and we will call (𝛕i,lj) a high frequency node. If the coefficients are more concentrated in large scales (on the left part of wij) then the node is located in a region of smoother variation and it will be called low frequency node.”] [Valdivia p.5 col.2, 3rd paragraph: an indeterminate node exhibiting both low and high frequencies due to temporal and spatial variability within the node, as a particular event within the node is large enough to be detected (“to detect discontinuity … at a particular node”) (“Nodes classified as indeterminate indicates that both low (mid-low) as well as high (mid-high) frequencies are present in those nodes due to the simultaneous temporal and spatial variability. The reason is that the event is large enough to be captured by low frequency wavelets.”).])
b. breaking the trail into separate trails at the node where in the discontinuity was detected. ([Valdivia p.8 col.1, 5th paragraph: performing a split at the indeterminate node where a temporal discontinuity has been detected, thus separating the events represented by the low and high frequencies into additional nodes (with paths between them) (“breaking the trail into separate trails at the node where in the discontinuity was detected”) (“Other training data could also be employed to generate classes with specific patterns. For instance, one could split the indeterminate class in order to further discriminate nodes as to their tendency to low or high frequencies, thus increasing the number of classes. The ideal number of classes is application dependent, and several distinct patterns could be revealed by tuning training data.”).])
Gullapalli-Ray in view of ORA Users Guide and Valdivia are analogous art as both teach analysis of spatial temporal data sets.
Gullapalli-Ray in view of ORA Users Guide and further include the gap identification component of Valdivia as a way to interpret spatial temporal data sets containing large amounts of event information. The motivation to combine is taught in Valdivia, as visualization of time-varying events on the nodes of a network is a challenging problem, and their solution of representing events at nodes as a spectrum of frequencies provides a versatile, robust, and effective way to identify, detect, analyze, and visualize the temporal discontinuity, further improving the overall analysis of a spatial temporal network ([Valdivia p.1 col.1, 1st paragraph: “Visualizing time-varying data defined on the nodes of a graph is a challenging problem that has been faced with different approaches. … In this work we propose a novel visualization methodology that relies on graph wavelet theory and stacked graph metaphor to enable the visual analysis of time-varying data defined on the nodes of a graph. The proposed method is able to identify regions where data presents abrupt and mild spacial and/or temporal variation while still been able to show how such changes evolve over time, making the identification of events an easier task.”] [Valdivia p.8 col.1, 9th paragraph: “In this work we have proposed a novel visual analytic methodology for analyzing time-varying data that combines graph wavelet theory, pattern classification, and stacked graph visual metaphor in a linked view visualization environment. The proposed method is versatile, robust, and quite effective to reveal important events given by variation in the data. The usefulness of the proposed methodology was attested through a set of tests and a case study, rendering it an attractive methodology for many visualization applications.”]).
Regarding Claim 8, Gullapalli in view of ORA Users Guide, in further view of Valdivia teaches
The system of claim 7 
wherein the discontinuity is a temporal discontinuity. ([Valdivia p.5 col.2, 3rd paragraph: an indeterminate node exhibiting both low and high frequencies due to temporal and spatial variability within the node, as a particular event within the node is large enough to be detected (“the discontinuity is a temporal discontinuity”) (“Nodes classified as indeterminate indicates that both low (mid-low) as well as high (mid-high) frequencies are present in those nodes due to the simultaneous temporal and spatial variability. The reason is that the event is large enough to be captured by low frequency wavelets.”).])
Regarding Claim 9, Gullapalli in view of ORA Users Guide, in further view of Valdivia teaches
The system of claim 7
wherein the temporal discontinuity is detected using a Fourier analysis. ([Valdivia p.1 col.2, 3rd paragraph: using wavelet theory to analyze temporal discontinuities (“Wavelet theory is a powerful mechanism for analyzing local variations of functions, widely employed in pattern recognition, data compression, and signal filtering. Recently, it has been extended to graphs, e.g. [10, 17], opening a multitude of application possibilities, from transport network analysis [13] to community detection [19]. However, directly interpreting wavelets coefficients is not trivial, requiring expert knowledge. Combining wavelet theory with visual analytic tools is a practical alternative for non-specialized users, allowing the effective analysis of time-varying data.  … By properly handling wavelet coefficients as feature descriptors for classification, the method removes the need for specific knowledge of the particularities of the transform and is able to reveal regions and time intervals with similar dynamic, regardless of their spatial and temporal distance.”).] [Valdivia p.3 col.1, 3rd paragraph: graph wavelet transform involves analyzing a function as a composition of different functions (“a Fourier analysis”) (“The central idea of graph wavelet transform is to reinterpret a function as a composition of different functions of known behavior. By analyzing their contributions, we can gain insights regarding the behavior of the original function.”).] [Valdivia p.4 col.1, 3rd paragraph: classifying nodes based on the distribution of wavelet coefficients (“More precisely, if wavelets coefficients of a node (𝛕i,lj) assume larger values in small scales (on the right part of wij) then that node is located in a region of abrupt variation of fGxH, and we will call (𝛕i,lj) a high frequency node. If the coefficients are more concentrated in large scales (on the left part of wij) then the node is located in a region of smoother variation and it will be called low frequency node.”] [Valdivia p.5 col.2, 3rd paragraph: an indeterminate node exhibiting both low and high frequencies due to temporal and spatial variability within the node, as a particular event within the node is large enough to be detected (“temporal discontinuity is detected using a Fourier analysis”) (“Nodes classified as indeterminate indicates that both low (mid-low) as well as high (mid-high) frequencies are present in those nodes due to the simultaneous temporal and spatial variability. The reason is that the event is large enough to be captured by low frequency wavelets.”).])
Regarding Claim 10, Gullapalli in view of ORA Users Guide, in further view of Valdivia teaches
The system of claim 7 
[wherein] the temporal discontinuity [is] detected using a comparison against a coefficient of variation. ([Valdivia p.4 col.1, 2nd paragraph: a m-dimensional feature vector represented by wij, containing a frequency spectrum of wavelet coefficients (ωfG×H (sm,i,j),...,ωfG×H (s1,i,j)), with their bundled distribution representing regions of abrupt variation (“temporal discontinuity”); each ωfG×H is interpreted as “a coefficient of variation” that is being compared against other coefficients in the m-dimensional feature vector (“Let fG×H : VG ×VH → R be the extension of a function to a Cartesian product graph G×H. We denote by ωfG×H (s,i,j) the wavelet coefficient of fG×H at scale s, and location (𝛕 ,ιj), as described in equation (3). If scales are discretized as smin = s1,s2,...,sm = smax, then each node (𝛕 ,ιj) of G × H can be associated to an m-dimensional feature vector with attributes given by the wavelets coefficients wij = (ωfG×H (sm,i,j),...,ωfG×H (s1,i,j)), where large scales are placed on the left and small scales on the right of wij. For small scales, wavelet coefficients tend to be high in regions of the graph where f varies abruptly. On the other hand, for large scales, wavelet coefficients with high magnitude tend to appear in regions where f has a “smoother” behavior. Therefore, one can characterize each node of G × H according to the distribution of wavelet coefficients in its feature vector.”).] [Valdivia p.5 col.2, 3rd paragraph: an indeterminate node exhibiting both low and high frequencies due to temporal and spatial variability within the node, as a particular event within the node is large enough to be detected (“temporal discontinuity is detected using a comparison against a coefficient of variation”) (“Nodes classified as indeterminate indicates that both low (mid-low) as well as high (mid-high) frequencies are present in those nodes due to the simultaneous temporal and spatial variability. The reason is that the event is large enough to be captured by low frequency wavelets.”).])
Regarding Claim 11, Gullapalli in view of ORA Users Guide, in further view of Valdivia teaches
The system of claim 7 
wherein the discontinuity is detected by an analysis of one or more of attributes of the entity, a location last visited and a location next visited. ([Gullapalli p.1188 col.2, 2nd paragraph: a temporal data set containing sensor data of marine merchant vessels visiting different ports-of-call locations, with the locations represented by {latitude, longitude} coordinate values and the sensor data of the marine merchant vessels represented by an effective sensor resolution of 1100m (“an analysis of one or more attributes of the entity”) (at this resolution it is difficult to discern vessel visits between close locations) (“discontinuity is detected by an analysis …, a location last visited and a location next visited”); applying a wider distance (1600m) allows for consolidating close locations that fall under the effective sensor resolution, thus focusing on those marine merchant vessel visits between those consolidated locations for (“In the English Channel area, the effective sensor resolution was approximately 1,100 m, or 0.6 nautical miles, meaning that small differences in location cannot be accurately distinguished. The trail clustering algorithm presented in this paper treats each trail as time-ordered sequence of locations, where each location is represented by a unique id. … To address this problem with the sensor resolution a distance of 1,600 m was used to determine the location ids. That is if two locations were within 1,600 m of each other they were assigned the same location id. This resulted in 217 unique location id’s corresponding to the various geographical positions in the input dataset.”).]) 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Gullapalli et al., Extracting ordinal temporal trail clusters in networks using symbolic time-series analysis, Social Network Analysis and Mining 3 (2013), DOI 10.1007/s13278-012-0091-7, pp.1179-1194 in combination with the D-Markov algorithm taught by Ray, Asok, Symbolic dynamic analysis of complex systems for anomaly detection, Signal Processing 84 (2004), DOI 10.1016/j.sigpro.2004.03.011, pp.1115-1130 [hereafter collectively referred as Gullapalli-Ray] in view of Carley et al., ORA Users Guide 2013, June 3 2013, Institute for Software Research, School of Computer Science, Carnegie Mellon University, pp.21-24, 29, 762-779, 1067-1092 [hereafter referred as ORA Users Guide] as applied to Claim 1, and in further view of Gelernter el al., Chapter 15 Extraction of Spatio-Temporal Data for Social Networks, from Ozyer et al., The Influence of Technology on Social Network Analysis and Mining, Lecture Notes in Social Networks 6 (2013), DOI 10.1007/978-3-7091-1346-2__15, pp.351-372 [hereafter referred as Gelernter] .
Regarding Claim 12, Gullapalli-Ray in view of ORA Users Guide teaches
The system of claim 1.
Gullapalli-Ray in view of ORA Users Guide does not teach
a missing data and error identification component for performing the functions of:
a. identifying missing or erroneous data within the temporal sequence data set using domain-specific roles to detect anomalies; and
b. correcting missing or erroneous data within the [temporal sequence data].
Gelernter teaches
a missing data and error identification component for performing the functions of: ([Gelernter p.354, Section 15.3: GeoRef algorithm implemented in software (“software component”) to identify missing and erroneous data (“a missing data and error identification component”) (“We give examples of potential errors in mining locations from our data of the Sudan Tribune, and then describes what was done in coding the GeoRef algorithm to resolve these types of errors. We find errors of place names that are not recognized as places, and non-place names that are taken to be place names incorrectly. We show how each type of error is treated by our GeoRef algorithm. Then we conclude with a mention of the related problem of deciding which of multiple versions of the same place name in a gazetteer is the one referred to in a text.”).])
a. identifying missing or erroneous data within the temporal sequence data set using domain-specific roles to detect anomalies; and ([Gelernter p.356, Section 15.3.2 Non-place Names Mistaken for Places: the transition words “nor” and “both” found within a piece of time-related text from the Sudan Tribune, discussing political and societal issues related to Chad’s government (“temporal sequence data set”), with the transition words being mistakenly identified as South Sudan place names “Nor” and “Both” by the GeoNames gazetteer (“using domain-specific rules to detect anomalies”), both of which are located miles away from Chad (“identifying missing or erroneous data within the temporal sequence data set”) (“Common words. Ambiguities are created when country names are transliterated. For example, “Nor” and “Both,” according to the GeoNames gazetteer, happen to be populated places in Sudan’s Upper Nile. … Examples: With Chad’s government neither willing nor able to protect rural populations, a massive increase in violence and civilian destruction seems both imminent and inevitable. wk 40_dd”).]) 
b. correcting missing or erroneous data within the [temporal sequence data]. ([Gelernter p.356, Section 15.3.2 Non-place Names Mistaken for Places: filtering the GeoNames gazetteer for common words (e.g., “nor”; “both”) that are most likely not place names, and applying additional domain-specific rules (e.g., identify as a valid place name if immediately preceded or immediately followed by other place names) (“correcting missing or erroneous data within the [temporal sequence data]”) (“…We surmount this problem by filtering the gazetteer for common words that are more likely to hold their common word meaning than be place names. Examples: With Chad’s government neither willing nor able to protect rural populations, a massive increase in violence and civilian destruction seems both imminent and inevitable. wk 40_dd Algorithm solution: 1. Create a separate list of geo-words that are also common words 2. For any geo-word found also on the list of common words (such as mobile, or nor), only attach geographic coordinates if that word is immediately preceded in the same sentence by another place name, or immediately followed in the same sentence by another place name.”).])
Gullapalli-Ray in view of ORA Users Guide and Gelernter are analogous art as both teach analysis of spatial temporal data sets.
It would have been obvious to a person having ordinary skill in the art before the effective filing data of the invention to take the software of Gullapalli-Ray in view of ORA Users Guide and further include the missing data and error identification component of Gelernter as a way to identify and correct missing or erroneous data within a spatial temporal data set. The motivation to combine is taught in Gelernter, as a way to more accurately extract more people-location relationship information from the data set in an automated way, thereby increasing the amount of information included in the trail network to help make better predictions ([Gelernter p.361, Section 15.6.1: “Results: Corpus level and document level accuracy in finding locations. At the corpus level, the GeoRef algorithm yielded 62%accuracy, with a standard deviation (spread around the mean) of 18%. … This 62% accuracy for finding locations represents a significant improvement over the 41% accuracy reported by one of the participating groups in the 2005 GeoCLEF geographic information retrieval conference [6].”], see also p.362, Table 15.2 for a listing of document accuracy levels provided by the GeoRef algorithm for finding locations using the Sudan Tribune data sample.).  
Regarding Claim 13, Gullapalli-Ray in view of ORA Users Guide, and in further view of Gelernter teaches
The system of claim 12
wherein [the] detected anomaly is an invalid sequence of movements of an entity from location to location. ([Gelernter p.356, Section 15.3.2 Non-place Names Mistaken for Places: the transition words “nor” and “both” found within a piece of time-related text from the Sudan Tribune, discussing political and societal issues related to Chad’s government (“sequence of movements of an entity”), with the transition words being mistakenly identified as South Sudan place names “Nor” and “Both” by the GeoNames gazetteer, both of which are located miles away from Chad (“detected anomaly is an invalid sequence of movements of an entity from location to location”) (“Common words. Ambiguities are created when country names are transliterated. For example, “Nor” and “Both,” according to the GeoNames gazetteer, happen to be populated places in Sudan’s Upper Nile. … Examples: With Chad’s government neither willing nor able to protect rural populations, a massive increase in violence and civilian destruction seems both imminent and inevitable. wk 40_dd”).])
Regarding Claim 14, Gullapalli-Ray in view of ORA Users Guide, and in further view of Gelernter teaches
The system of claim 12 
wherein the software further comprises 
an interpolation component, interpolation component inferring values for missing data within the [temporal sequence data]. ([Gelernter p.355, Section 15.3.1 Place Names Not Recognized as Places: the software implemented by the GeoRef algorithm functions as an interpolation component that resolves imprecise region descriptions from temporal data sets, such as “north of the city” (“values for missing data”), by creating artificial boundaries with geographical coordinates representing where militias (“entities”) have been moving, or where refuges have been travelling, and inferring those descriptions to map to those more precise geographical coordinates (“interpolation component inferring values … within the [temporal sequence data]”) (“Imprecise regions. Many imprecise regions such as “north of the city” do not necessarily correspond to a precise geographic area. However, rather than lose a geographic reference, we bound these regions artificially. For example, the Upper Nile region in Sudan comprises three states: the Upper Nile (state 20), Jonglei (22), and Unity (19). We resolve “southeast Upper Nile region” as the state of Jonglei, although it might be more precise to use the centroid of the eastern portion of Jonglei (Fig. 15.1). Examples: . . . . between militias in the southeast Upper Nile region and the areas around Sudan’s main oil fields which are in the south.” wk 30_6l Many fled from south and western Sudan during a famine in the 1980s. wk 35_7l Algorithm solution: 1. Add to gazetteer the names of imprecise regions 2. Associate geographic coordinates with those imprecise regions”).])
Regarding Claim 15, Gullapalli-Ray in view of ORA Users Guide, and in further view of Gelernter teaches
The system of claim 14 
wherein the inferences used in the interpolation are based on the prior activity of a moving entity or on [a nearest match], given a particular context. ([Gelernter p.355, Section 15.3.1 Place Names Not Recognized as Places: the software implemented by the GeoRef algorithm functions as an interpolation component that resolves imprecise region descriptions given a particular context”), such as “north of the city”, by creating artificial boundaries with geographical coordinates representing where militias (“entities”) have been moving, or where refuges have been travelling (“prior activity of a moving entity or on [a nearest match], given a particular context”), and inferring those descriptions to map to those more precise geographical coordinates (“inferences used in the interpolation are based on the prior activity of a moving entity”) (“Imprecise regions. Many imprecise regions such as “north of the city” do not necessarily correspond to a precise geographic area. However, rather than lose a geographic reference, we bound these regions artificially. For example, the Upper Nile region in Sudan comprises three states: the Upper Nile (state 20), Jonglei (22), and Unity (19). We resolve “southeast Upper Nile region” as the state of Jonglei, although it might be more precise to use the centroid of the eastern portion of Jonglei (Fig. 15.1). Examples: . . . . between militias in the southeast Upper Nile region and the areas around Sudan’s main oil fields which are in the south.” wk 30_6l Many fled from south and western Sudan during a famine in the 1980s. wk 35_7l Algorithm solution: 1. Add to gazetteer the names of imprecise regions 2. Associate geographic coordinates with those imprecise regions”).])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM WAI YIN KWAN/
Examiner, Art Unit 2121



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121